DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group I in the reply filed on May 19, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 9, 12 – 16, 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0053373 to Lu.
Regarding claim 1, Lu teaches a semiconductor device comprising: 
a first insulating layer (10); 
a conductive element (14c) in the first insulating layer; 
a first barrier pattern (14b; ¶ [0029]) in contact with a surface of the conductive element and a surface of the first insulating layer; 

a first conductive pattern (15) on the second barrier pattern, wherein a width of the second barrier pattern is smaller than the width of the first barrier pattern.
Lu does not explicitly teach that the first conductive pattern (15) is metal. Lu teaches that the first conductive pattern is a bump, a ball grid array or a land grid array ¶ [0033]. Each of the disclosed features (bump, BGA, land grid array) is known in the art to be formed with metal, such as a metal based solder. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a material that is well suited for the intended use since it is desirable to form reliable connection structures.
	Lu does not explicitly teach wherein a width of the first barrier pattern is smaller than a width of the first metal pattern. A solder bump would inherently have a greater width than the first barrier pattern since the low melting point solder will deform and spread when connected to an external device.
	Regarding claim 2, Lu teaches a semiconductor device, wherein the first barrier pattern comprises metal nitride (¶ [0031]).
	Regarding claim 5, Lu teaches a semiconductor device, wherein the first insulating layer comprises an oxide layer (¶ [0027]).
	Regarding claim 9, Lu teaches a semiconductor device, wherein a side surface of the first barrier pattern, a side surface of the second barrier pattern, and a side surface of the first metal pattern are respective flat surfaces.
	Regarding claim 12, Lu teaches a semiconductor device, wherein the conductive element functions as a pad.
Regarding claim 13, Lu teaches a semiconductor device, wherein the first barrier pattern, the second barrier pattern, and the first metal pattern provide an under-bump metallurgy (UBM) layer.
	Regarding claim 14, Lu teaches a semiconductor device comprising: 
an insulating layer (10); 
a conductive element (14c) in the insulating layer; 
a first barrier pattern (14b) in contact with a surface of the conductive element and a surface of the insulating layer; and 
a conductive pattern (15) on the first barrier pattern, wherein the first barrier pattern comprises metal nitride (¶ [0031]).
	Lu does not teach a semiconductor device, wherein a thickness of the first barrier pattern ranges from 10 angstroms to 100 angstroms. Lu does not teach any preferred thickness of the barrier pattern at all. It would have been obvious and necessary for one having ordinary skill in the art to arrive at the optimal thickness of the barrier pattern through obvious and routine experimentation, since it is desirable to form a layer that is mechanically sound and able to perform the desired function.
	Lu does not explicitly teach that the first conductive pattern (15) is metal. Lu teaches that the first conductive pattern is a bump, a ball grid array or a land grid array ¶ [0033]. Each of the disclosed features (bump, BGA, land grid array) is known in the art to be formed with metal, such as a metal based solder. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a material that is well suited for the intended use since it is desirable to form reliable connection structures.
	Regarding claim 15, Lu teaches a semiconductor device, further comprising a second barrier pattern (14a; ¶ [0030], Ni functions as a barrier metal) between the metal pattern and the first barrier pattern, wherein the second barrier pattern comprises a metallic material.
Regarding claim 16, Lu teaches a semiconductor device, wherein a side surface of the first barrier pattern is not vertically aligned with a side surface of the metal pattern. Note that the low melting point solder ball will deform and spread when joined with an external device. The resulting side surface inherently would not be aligned with the side surface of the first barrier pattern.
	Regarding claims 17, 21 and 22, Lu teaches a semiconductor device comprising: 
an insulating layer (10); 
a conductive element (14c) in the insulating layer; 
a first barrier pattern (14b; ¶ [0029]) and a second barrier pattern (14a; ¶ [0030], Ni functions as a barrier metal) that are stacked on a surface of the conductive element and a surface of the insulating layer; and 
a conductive pattern (15) on the second barrier pattern, wherein a width of the second barrier pattern is smaller than a width of the first barrier pattern. 
Lu does not explicitly teach that the first conductive pattern (15) is metal. Lu teaches that the first conductive pattern is a bump, a ball grid array or a land grid array ¶ [0033]. Each of the disclosed features (bump, BGA, land grid array) is known in the art to be formed with metal, such as a metal based solder. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a material that is well suited for the intended use since it is desirable to form reliable connection structures.
	Lu does not explicitly teach wherein a width of the first barrier pattern is smaller than a width of the first metal pattern. A solder bump would inherently have a greater width than the first barrier pattern since the low melting point solder will deform and spread when connected to an external device.
Lu does not teach wherein the second barrier pattern comprises titanium or titanium nitride. Lu teaches that the second barrier pattern can include “other metal(s) or alloy(s), or a combination of two 
Regarding claims 3 and 23, Lu does not teach a semiconductor device, wherein a thickness of the first barrier pattern ranges from 10 angstroms to 100 angstroms. Lu does not teach or suggest any thickness for the first barrier pattern. It would have been obvious and necessary for one having ordinary skill in the art to arrive at the optimal thickness of the barrier pattern through obvious and routine experimentation, since it is desirable to form a layer that is mechanically sound and able to perform the desired function.
Allowable Subject Matter
Claims 4, 6 – 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814